PER CURIAM.
A declaratory judgment was rendered below on May 8, 1945, from which an appeal was taken. Coercive relief in the form of a judgment for the payment of money based upon the declaratory decree was also entered by the Court, in the same case, on January 12, 1946, from which an appeal was likewise taken. The two appeals, by stipulation, having been argued together, we shall dispose of them together.
We conclude: (1) that the Court below had jurisdiction; (2) that the allegations of the complaint made an appropriate case for a declaratory judgment; (3) that the defendants wholly failed to prove either fraud, duress, or mismanagement by appellee; (4) that the defendants wholly failed to make out a case for any recovery against the appellee; (5) that the individual defendants were primarily liable on the obligation for which recovery was allowed; (6) that the corporate reorganization proceedings in bankruptcy pending in the same court did not prevent the Court below from-declaring the rights of the parties and from rendering judgment against the individual defendants; (7) that the granting of a money judgment in the case after the rendition of a declaratory decree was not error; (8) that the judgments of the Court below in both appeals should be, and the same are hereby, affirmed.